Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
	Claims 1-16 are pending. 

Priority
The instant application is a continuation of 16425681. The instant claims are the same exact claims already examined in parent application 16425681, which went abandoned on 11/18/20. In accordance with statutory intent, one objective of Office practice has been to reduce delays in the prosecution of applications. First Action FINAL Rejection (FAFR) practice serves that objective by forcing an applicant to draft claims in the renewal in view of the prosecution history in the original and make a bona fide effort to define issues for appeal or allowance. FAFR practice denies dilatory applicants the delay advantage inherent in another Office action. FAFR practice serves the function of reducing delay by forcing an applicant to draft claims in the continuation in view of the prosecution history in the original. Under present FAFR practice, an applicant can submit an amendment after final rejection or closing of the prosecution in the original application and, if it is denied entry because it presents new issues or raises an issue of new matter, the continuation cannot be made final on the first action. See MPEP 706.07(b). Applicant has not amended the claims. Since Applicant has already received an Office Action on the merits for the same claimed subject matter, then this Action is properly made FINAL.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/14/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Please note that the references cited herein are found in the parent applications.

Claim Objections
Claim 7 is objected to because of the following informalities:  “maltodextren” appears to be a misspelling of ‘maltodextrin’.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-16 is/are directed to a delivery system that comprises at least one nitric oxide producing component and a dispersible medium adapted to be consumed in the oral cavity, hence eaten, and generate NO in vivo upon consumption of the dispersible medium that can be in the form of a liquid or solid.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it reads on naturally occurring edible vegetables (solids) and their juices (liquids) that contain nitrites and/or nitrates (nitric oxide producing component).  As evidenced by Hord et al. (Am J Clin Nutr 2009;90:1-10), there are many fruits, vegetables and meats that contain nitrites and nitrates (Tables 2-5) which by their natural disposition are adapted to be consumed and at least partially dissolved in the oral cavity. Thus, the nitric oxide producing component (nitrite/nitrate) is in a dispersible medium of the fruit/vegetable/meat that is inherently adapted to generate nitric oxide in vivo in the oral cavity and/or gastrointestinal tract upon consumption of the dispersible medium containing the nitrite and/or nitrate. As evidenced by Bjarnadottir (Beetroot 101: Nutrition Facts and Health Benefits; [online] February 23, 2015; retrieved from: https://www.healthline.com/nutrition/foods/beetroot on 7/17/18, 8 pages) beetroots and beetroot juice have high inorganic nitrate content that transforms into nitric oxide in the body (page 1 and 5). Beets also contain simple sugars such as glucose and fructose (page 3) and vitamin C (page 4). Since the claimed “barrier” of claim 9 can be nothing more than the presence of a sugar or flavor or color or filler of instant claim 11, which are also the same materials as the dispersible medium of claim 7, and beets are at least red and taste like beets, then instant claims 1-11 read upon a natural product. The Examiner notes that instant claim 3 provides functional language time frame for being dissolvable in about 5 minutes or less but this has no bearing on the 101 analysis because the conditions for being dissolvable are not provided and the percentage of dissolved material is not given. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim language that merely states a result to be obtained, in the instant case “dissolvable in about 5 minutes or less”, without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear and one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Fine et al. (US 20030064028) as evidenced by Alum et al. (Journal of Pharmaceutics 2014;volume 2014;articles ID 952970:6 pages).
With regard to instant claims 1, 6-8, 12, 13 and 16, Fine et al. disclose a nitric oxide generating composition comprising a nitric oxide precursor in a dispersible medium matrix (claim 1) such as a hydrogel (claim 2), which is a gel [0041], which is itself a semi-solid, where the precursor is sodium nitrite (claims 5, 6, and 8) and the matrix comprises the disintegrant/compactable excipient polyvinylpyrrolidone (claim 3), which naturally absorbs fluid upon contact with fluid, as well as disintegrating/compactible excipient hydrophilic polymers that naturally absorb fluid upon contact with fluid to cause the compactable excipient to break apart upon expansion such as guar gum (claims 13-15), as evidenced by Alam et al., (Table 1 page 3), in the form of a film (claim 12), which is a solid, and further comprising fillers (claim 16).  Since Fine et al. disclose the composition in the form of a film and Applicant claims a film delivery system then the composition of Fine et al. must also be adapted to be consumed in the oral cavity that is also adapted to generate NO in vivo upon consumption of the dispersible medium matrix. Therefore instant claims 1, 4-8, 12, 13 and 16 are anticipated.
With regard to instant claims 2 and 3, the hydrophilic polymer matrix is dissolvable in the oral cavity especially with the disintegrating hydrophilic polymers present and inherently does so in about 5 minutes or less. As evidenced by Alam et al., guar gum tablets disintegrate in 30 seconds (Table 1, page 3). 
With regard to instant claims 4 and 5, the delivery system of Fine et al. is adapted to generate NO in the oral cavity by virtue of the fact that any dissolved nitrite will be converted to NO in the oral cavity (instant specification [0058, 0061, 0084]) and swallowed saliva containing nitrite is naturally converted to NO by the stomach acids (instant specification [0058]). 
With regard to instant claims 9-11, Fine et al. disclose a filler in the matrix (claim 16) which serves as a barrier for preventing contact of two or more species of the nitric oxide producing component such as nitrite and nitrite reductase. Please note that the limitation “for preventing contact of two or more species of the nitric oxide producing component…wherein the two or more species are nitrite and nitrite reductase” is an intended use of the barrier component. As such, the use is inherent in the material. The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).
With regard to instant claims 14 and 15, Fine et al. disclose a tablet made with the matrix and particles of the nitric oxide precursor. To form a tablet, the matrix component and the nitric oxide precursor particles must be compressed thus having the matrix component serve both as disintegrant and binder (compactable excipient). As evidenced by Alam et al., at least guar gum serves as both a binder and disintegrant (Abstract; page 1, lower left column; and Conclusion). Thus the compactable excipient is adapted to maintain the delivery system in a compressed form (tablet) and is non-reactive to the nitric oxide precursor (claim 1; [0040]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fine et al. (US 20030064028) and Venkatesh et al. (US 20050232988) and Moneymaker et al. (US 20050226907) and Miller (US 20070116785) and Murpani et al. (US 20030161875), as evidenced by Alum et al. (Journal of Pharmaceutics 2014;volume 2014;articles ID 952970:6 pages).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    389
    1237
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The references of Fine et al. and Alum et al. are discussed in detail above and that discussion is hereby incorporated by reference. 
	Venkatesh et al. teach orally disintegrating tablets (title, Abstract; claim 1) that contain sugar alcohol (claim 1), diluents (fillers), dispersing microgranules, flavoring agents, coloring agents, sweetener, disintegrants (claim 2) and pvp binder [0026]. 
	Moneymaker et al. teach different delivery forms including an oral film, tablet, lozenge and a coating (topical) ([0092]; claim 33) of a delivery system comprising nitrite (claim 30). 
	Miller teaches NO-releasing compounds such as sodium nitrite [0087] in the form of powder or liquid [0087, 0096] or suspensions or solutions or emulsions suitable for oral administration [0094, 0096] and including adjuvants, sweetening and flavoring agents [0096]. It is the Examiner’s position that an emulsion is a heterogenic multiple phase liquid.
	Murpani et al. teach fast dissolving tablets (claims 1 and 3) comprising a filler of maltodextrin and sugar alcohols (claim 7) and pharmaceutical excipients such as binders, disintegrants, lubricants, glidants, colouring agents, flavouring agents and sweeteners (claims 8, 14-19), binders such as PVP (claim 9) and disintegrants such as guar gum (claims 10 and 11). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fine et al. is that Fine et al. do not expressly teach all the delivery system forms of instant claim 6. This deficiency in Fine et al. is cured by the teachings of and Moneymaker et al. and Miller. 
2. The difference between the instant application and Fine et al. is that Fine et al. do not expressly teach all the components in instant claim 7. This deficiency in the in Fine et al. is cured by the teachings of Venkesh et al., Murpani et al. and Miller. 
	 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the delivery system of Fine et al. as those forms in instant claim 6, as suggested by Moneymaker et al. and Miller, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Fine et al. already teach and suggest a tablet and film for the delivery system and the secondary references of Moneymaker et al. and Miller render obvious other delivery systems for nitrite containing compositions. Thus the ordinary artisan would have a reasonable expectation of success in formulating the NO precursor delivery system of Fine et al. as any one of the forms of instant claim 6 with a reasonable expectation of success. It is the Examiner’s position that a cream is an obvious variation given that fact that the art of Moneymaker et al. teach and suggest topical application and creams are known in the art for topical application. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the delivery system of Fine et al. with the components of instant claim 7, as suggested by Moneymaker et al., Miller and Murpani et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Fine et al. teach and suggest adding fillers and maltodextrin is a known filler as taught by Murpani et al. In fact, all of the claimed components of instant claim 7 are well- known in the pharmaceutical arts for addition to delivery systems such as tablets as taught by Fine et al. as taught by the secondary references. Thus the ordinary artisan would have a reasonable expectation of success in adding these components to the NO precursor delivery system of Fine et al. in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8298589. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter discloses a composition comprising the NO precursors nitrite and nitrate in a solid oral dosage form which must be dispersible because it is exposed to the bacteria in the mouth which generate NO from the nitrite thus being a delivery system with at least one nitric oxide producing component is a dispersible solid medium adapted to be consumed in the oral cavity and adapted to generate NO in vivo upon consumption and dissolution in the GI tract. 
The patent does not expressly teach that the solid dose dissolves in about 5 minutes or less. However, it is merely a matter of routine optimization to have the solid dose dissolve in 5 minutes or less especially when the conditions of dissolution are not claimed. It could be in the stomach or mouth or GI tract all of which have different pH values. 
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
2. Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9241999. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter discloses a composition comprising the NO precursors nitrite and nitrate in an orally dispersable medium such as a powder or lozenge or tablet or cream or gel or liquid or suspension (claims 1-14, 21 and 22), which can also comprise a flavoring agent and sweetener which can serve as a barrier agent, thus providing a dispersible solid medium adapted to be consumed in the oral cavity and adapted to generate NO in vivo upon consumption and dissolution in the GI tract. 
The patent does not expressly teach that the solid dose dissolves in about 5 minutes or less. However, it is merely a matter of routine optimization to have the solid dose dissolve in 5 minutes or less especially when the conditions of dissolution are not claimed. It could be in the stomach or mouth or GI tract all of which have different pH values. 
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
3. Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10342822. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter discloses:

    PNG
    media_image2.png
    400
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    433
    media_image3.png
    Greyscale

 
The patent does not expressly teach that the solid dose dissolves in about 5 minutes or less. However, it is merely a matter of routine optimization to have the solid dose dissolve in 5 minutes or less especially when the conditions of dissolution are not claimed. It could be in the stomach or mouth or GI tract all of which have different pH values. 
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 


Conclusion
No claims are allowed.
This is a CONTINUATION of applicant's earlier Application No. 16425681.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613